 1

 2

 3

 4

 5

 6

 7

 8

 9                           IN THE UNITED STATES DISTRICT COURT
10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                        OAKLAND DIVISION
12

13
     STATE OF CALIFORNIA et al.;                        Case No. 4:19-cv-00872-HSG
14
                                          Plaintiffs, ORDER DISMISSING WITHOUT
15                                                    PREJUDICE PLAINTIFFS’ CLAIMS
                   v.                                 RELATING TO TREASURY
16                                                    FORFEITURE FUND
     DONALD J. TRUMP, in his official capacity
17   as President of the United States of America Judge:            Honorable Haywood S. Gilliam,
     et al.;                                                        Jr.
18                                                    Trial Date:   None Set
                                       Defendants.    Action Filed: February 18, 2019
19

20

21

22

23

24

25

26

27

28


                     Order Dismissing Without Prejudice Claims Re: TFF (4:19-cv-00872-HSG)
 1         Upon consideration of the parties’ stipulation submitted on July XX, 2019, and for good
 2   cause shown, the Court hereby orders that Plaintiffs’ claims as they pertain to Defendants’ use of
 3   $601 million from the Treasury Forfeiture Fund under 31 U.S.C. § 9705 to fund the construction
 4   of a wall on the United States-Mexico border are dismissed without prejudice. This order does
 5   not impact any other claims at issue that have yet to be adjudicated to final judgment in this case,
 6   specifically Plaintiffs’ claims as they pertain to the diversion of funds via 10 U.S.C. § 2808 and
 7   the alleged violation of the National Environmental Policy Act.
 8

 9         PURSUANT TO STIPULATION, IT IS ORDERED.
10   Dated: August 5, 2019
11
                                                            __________________________________
12                                                          The Honorable Haywood S. Gilliam, Jr.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1
                      Order Dismissing Without Prejudice Claims Re: TFF (4:19-cv-00872-HSG)
